IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT


                                          No. 96-60174
                                       (Summary Calendar)




HAWK WINDWALKER,
                                                                             Plaintiff-Appellant,


                                               versus

MARGARET M. RICHARDSON,
Commissioner of the I.R.S.,

                                                                               Defendant-Appellee.



                           Appeal from the United States District Court
                             for the Northern District of Mississippi
                                        (3:95CV156-D)


                                October 22, 1996
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

       Hawk Windwalker appeals to this court the district court’s order dismissing his pro se

complaint against Margaret M. Richardson in her official capacity as Commissioner of the Internal

Revenue Service for failure to state a claim upon which relief can be granted, pursuant to Federal




       *
        Pursuant to Local Rule 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
Rule of Civil Procedure 12(b)(6). Having reviewed the pertinent parts of the record and appellate

briefs and finding no actionable claim, the judgment appealed is AFFIRMED.




                                               2